Citation Nr: 0841063	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-25 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine which denied a petition to reopen a claim for 
service connection for PTSD. In December 2007, the veteran 
testified during a videoconference hearing before the 
undersigned Veteran's Law Judge. 

The Board is granting the veteran's petition to reopen. The 
claim for service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	A January 1997 RO rating decision denied the veteran's 
original claim of entitlement to service connection for PTSD. 
The veteran did not appeal from that decision.

2.	Through a decision issued in August 2005, the Board 
denied the veteran's most recent petition to reopen the 
denial of his claim for service connection for PTSD.

3.	Since then additional evidence has been received which 
was not previously of record, and relates to an unestablished 
fact necessary to substantiate the veteran's claim.

CONCLUSIONS OF LAW

1.	The August 2005 Board decision that denied the veteran's 
petition to reopen a claim for service connection for PTSD is 
final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1100 (2008).

2.	New and material evidence has been received to reopen the 
previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2008), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  

Also, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the veteran's petition to reopen a 
claim for service connection for PTSD, and remanding the 
underlying claim on the merits for additional development. A 
determination on whether the VCAA's duty to notify and assist 
provisions were satisfied is unnecessary at this point 
pending further development and the readjudication of the 
claim. Provided any error was committed in implementation of 
the VCAA as it pertains to the petition to reopen, this 
constituted harmless error and need not be further discussed. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis

In a January 1997 rating decision, the RO denied the 
veteran's original claim for service connection for PTSD, 
based on the absence of a confirmed diagnosis of that claimed 
disorder, or a verified stressor from during his service. 
Following notification of that decision the veteran did not 
appeal, and it became final and binding. See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.201.

Subsequent RO rating decisions dated in October 1998, May 
2000 and November 2002 denied petitions to reopen the 
veteran's claim.

An August 2005 decision of the Board denied the veteran's 
most recently filed petition to reopen on the grounds that 
the record still did not establish a competent diagnosis of 
PTSD. The veteran did not appeal this decision to the Court. 
The Board's decision therefore became final and binding on 
the merits. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 
20.1100.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).


For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Following when the Board last had the opportunity to review 
the evidence in this case in its August 2005 decision, the 
additional evidence has been associated with the claims file 
of VA outpatient records dated from April 2005 to June 2007, 
copies of publications that provide historical information 
pertaining to the unit with which the veteran served, and an 
audiotape of a verbal statement from the veteran.

The unit historical information on file consists of an 
article from an internet database providing an account of 
events involving the 11th Armored Cavalry Regiment and 
statements from several former members of that unit.

The audiotaped statement the veteran has given provides a 
detailed description of events in connection with his claimed 
stressors from during service.

On reviewing the medical records that have been added to the 
file, there is of record a March 2006 report from a mental 
health counselor who evaluated the veteran's condition and 
his assertions of events from service, and diagnosed him as 
having PTSD. This treatment provider reiterated the diagnosis 
after September 2006 and March 2007 reevaluations. 
Consequently, the medical evidence now includes competent 
evidence of a diagnosis of PTSD -- the element of the 
veteran's claim that was deficient when adjudicated on 
previous occasions. The Board also emphasizes that at the 
reopening stage the credibility of medical opinion findings, 
including matters such as a current diagnosis, or questions 
of etiology, are presumed. See Justus, 3 Vet. App. at 513.

The outpatient records that have been obtained were not 
previously on file and are new, and moreover, since the March 
2006 VA psychological evaluation substantiates a current 
diagnosis of PTSD these treatment records are also material 
evidence. 38 C.F.R. § 3.156; Hickson v. West, 11 Vet. App. 
374, 378 (1998). Thus, the claim for service connection for 
PTSD is reopened, and the claim will be readjudicated on 
merits.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for PTSD, the appeal to this 
extent is granted.


REMAND

The Board is remanding the veteran's reopened claim to 
determine if there is a confirmed stressor of record to 
support a medical diagnosis of PTSD.

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f).                  

One identified stressor the veteran has described is having 
witnessed a motor vehicle accident in which a heavy truck 
while traveling down a mountain road towards Long Bien came 
into contact with an enemy mine. The veteran recalls this 
incident occurred between May 1969 and June 1969, although in 
a prior statement he provided a more general timeframe for 
the event from between June and December 1969. He states that 
the accident took place involving a truck in the convoy ahead 
of him and nearby Bien Hoa. The veteran further recalls that 
one of the passengers in the truck was seriously injured and 
was later taken to a hospital in Fort Devens, Massachusetts. 
He states that he traveled on this same supply route himself 
as part of convoys on average several times per month. 

The veteran also describes having witnessed sniper attacks 
and incidents of mortar and artillery fire at the Blackhorse 
Base Camp, while part of the 551st Light Maintenance Company, 
11th Armored Calvary Regiment. He states these incidents took 
place between June and December 1969.

He further states that he often had guard duty at the 
perimeter of the Blackhorse Base Camp, and on one occasion 
there were enemy forces which attempted to enter the base. He 
states that this incident set off a mine explosion and that 
he and other members of his unit responded and fired back. 
The veteran indicates the date of occurrence of this event as 
January or February 1969.

As the veteran has not alleged events that are related to 
participation in combat, and the record does not further 
indicate that he had combat service, his claimed stressors 
must be corroborated from an objective source besides his 
statements in and of themselves, such as service records. See 
Cohen v. Brown, 10 Vet. App. 128, 143 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).  

Based on the veteran's account of these claimed stressful 
experiences during service the RO should provide necessary 
assistance with the independent corroboration of these 
incidents. The RO should complete an inquiry to the U. S. 
Army and Joint Services Records Research Center (JSRRC) 
requesting historical information for the unit with which the 
veteran served, the 551st Light Maintenance Company, 11th 
Armored Calvary Regiment, for purpose of verification of his 
claimed stressors. 
 
Provided through this development measure at least one 
claimed stressor is independently verified, the RO should 
then arrange for the veteran to undergo a VA psychiatric 
examination to determine whether his PTSD is causally linked 
to a verified stressor from service. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the VA 
Medical Center in Togus, Maine and request 
all available treatment records on file 
dated since June 2007. All 
records/responses received should be 
associated with the claims file. In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.	The RO/AMC should contact the United 
States Army and Joint Services Records 
Research Center and any other appropriate 
government records depository to 
corroborate the veteran's claimed 
stressors. The RO/AMC should attempt to 
independently verify the claimed events 
from during service.

3.	Provided that any of the veteran's 
claimed stressors have been corroborated, 
the RO/AMC should then schedule him for a 
VA psychiatric examination for purpose of 
determining whether he has PTSD due to a 
confirmed stressor from service.

The following considerations will govern 
the examination: 

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	If deemed appropriate by the 
examiner, the veteran may be scheduled 
for further medical examination. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. In particular, 
the VA examiner must consider the 
finding on the March 2006 VA mental 
health evaluation that the criteria for 
a diagnosis of PTSD were met. The 
examiner must then determine whether 
the veteran has PTSD that is due to a 
verified in-service stressor.

The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state. 

4.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the claim for entitlement to 
service connection for PTSD.

5.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


